Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
	Amended claims 15, 17, 19, 23-27, 29-30 and 32-36 have been examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19, 23-27, 29-30 and 32-36 are rejected under 35 USC 103 as being unpatentable over Kim (US 7648718) in view of Xu K (CN 102335352 DWPI Abstract) and Qi  J (CN 103169786 DWPI Abstract). 

	Kim teaches a composition (as a pharmaceutical and/or health food) comprising Scutellaria baicalensis to be administered to treat a stroke such as cerebral ischemia and/or ischemic stroke in a subject (see entire document including e.g. abstract, title, claims, especially claims 1-5). Kim, however, does not expressly teach the further inclusion of an extract of Pueraria lobata (another name is Kudzu or Kudzu root) to be administered to treat a stroke such as cerebral ischemia and/or ischemic stroke in a subject.
	Xu K teaches a composition (as a pharmaceutical) comprising an extract of Pueraria lobata (another name is Kudzu or Kudzu root) to be administered to treat a stroke such as an ischemic stroke in a subject (see entire document including e.g-pages 1-4).	
	Qi J teaches a composition (as a pharmaceutical) comprising an extract of Pueraria lobata (another name is Kudzu or Kudzu root) to be administered to treat a stroke such as an ischemic stroke in a subject (see entire document including e.g-pages 1-2).	
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition by further including of an extract of Pueraria lobata (another name is Kudzu or Kudzu root) (as an active ingredient) within in vivo functional effect (i.e. the benefit that is selected from claims 23-26 and 33-36) would be intrinsic upon such administration of the same claimed composition (within same broadly claimed effective amounts) to a subject to treat a stroke such as cerebral ischemia and/or ischemic stroke in a subject.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Response to Arguments
	Applicant’s arguments presented on 03/29/2021 have been carefully considered but are not deemed persuasive.
	Applicant argues that one of skill could not have reasonably predicted the effect of the claimed invention.  Specifically, Examples 3 to 5 provided above show the remarkable effect of nerve cell protection among the extracts of Peuraria lobata, Scutellaria baicelensis, and other medicinal herbs, the extract of Peuraria lobata, and the extract of Scutellaria baicalensis (Experimental Examples 4 to 6 above).  Thus, the rejection under 35 U.S.C. § 103 should be withdrawn.  
In response, Examiner also disagrees with Applicant’s arguments because Examiner still maintains that it appears to Examiner that independent claims 15, 19, 27 and 30 (as well as the dependent claims) is still not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  Examiner cannot determine the synergetic effect (within Applicant’s specification of Examples 3-6), especially within independent claims 15, 19, 27 and 30 of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect of treating a stroke such as cerebral ischemia and/or ischemic stroke in a subject by showing the remarkable effect of nerve cell protection among the extracts of Peuraria lobata and Scutellaria baicelensis), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts. Again, it appears (within independent claims 15, 19, 27 and 30) that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s 

Moreover, in response, Applicant’s other arguments presented within the 29 March 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        



/MICHAEL BARKER/Primary Examiner, Art Unit 1655